DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following claims are objected to because of the following informalities:  
Claim 5, line 7: “said at least said substantially” should be corrected to - -an at least substantially- -;
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fukamachi (US 6,358,102), in view of Nishide (US 2008/0119091).
Regarding claim 1: Fukamachi teaches a high voltage connector assembly using a male terminal position assurance (TPA) device 40 (see Fig. 1), comprising the steps of: inserting at least a terminal 17 inside a male inner housing 30 of said high voltage connector assembly (see Figs. 14-16); locking said terminal 17 inside said male inner housing 30 of said high voltage connector assembly (see Fig. 19); providing said high voltage connector assembly with a male outer housing 11, said male inner housing 30 being accommodated within said male outer housing 11 (see Fig. 14); allowing a clearance or electrical path to extend from said at least 17 to said main outer housing 11 (e.g. see above leadline 41for a clearance path extending from terminal 17 towards outer housing 11; Fig. 18).  
	Fukamachi does not explicitly teach a method for improving clearance and creepage in a high voltage connector assembly using a male terminal position assurance (TPA) device.
Nishide teaches a method for improving clearance and creepage in a connector assembly using a male terminal position assurance (TPA) device (Para. 0040).
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with a method for improving clearance and creepage in a connector assembly using a male terminal position assurance (TPA) device as taught by Nishide into the connector assembly of Fukamachi in order to achieve the advantage of preventing short circuiting.
Regarding claim 2: Fukamachi, in view of Nishide, teaches all the limitations of claim 1 and Fukamachi further teaches wherein said step of allowing said clearance or electrical path to extend substantially vertically from at least said terminal 17 to said main outer housing 11 (see Fig. below).  

    PNG
    media_image1.png
    503
    312
    media_image1.png
    Greyscale

Regarding claim 3: Fukamachi, in view of Nishide, teaches all the limitations of claim 1 and Fukamachi further teaches further comprising a step of inserting said male TPA device 40 through an opening 35 of said male inner housing 30 and locking said male TPA device 40 into said male inner housing 30 (see Figs. 15-18), wherein said step of allowing said clearance or electrical path comprises a step of extending said clearance or electrical path from at least said terminal 17 along a surface of said TPA device to said main outer housing 11 (see Fig. above).
Regarding claim 4: Fukamachi, in view of Nishide, teaches all the limitations of claim 1 and Fukamachi further teaches further comprising a step of inserting said male TPA device 40 through an opening 35 of said male inner housing 30 and locking said male TPA device 40 into said male inner housing 30 (see Figs. 15-18), wherein said step of allowing said clearance or electrical path comprises a step of extending said clearance or electrical path from at least said terminal 17 along a surface of at least a substantially wing-like shape side member (e.g. above 41; see Fig. above) of said TPA device 40 to said main outer housing 11 (see Fig. above).  
Regarding claim 5: Fukamachi, in view of Nishide, teaches all the limitations of claim 1 and Fukamachi further teaches further comprising a step of inserting said male TPA device 40 through an opening 35 of said male inner housing 30 and locking said male TPA device 40 into said male inner housing 30 (see Figs. 15-18), wherein said step of allowing said clearance or electrical path comprises a step of extending said clearance or electrical path from at least said terminal 17 along a surface (at 45; Fig. 18) of at least an intermediate member (at 41; Fig. 18) of an at least said substantially wing-like shape side member of said TPA device 40 and further along said at least said substantially wing-like shape side member of said TPA device to said main outer housing 11 (see Fig. above).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art focusing on having a TPA and “creepage”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OSCAR C JIMENEZ/Examiner, Art Unit 2833